DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/15/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The Election/Restriction of claims 1-20 has been withdrawn.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 14 recites a porous layer in contact with a human organism. Specifically, claim 14 recites wherein the porous layer is in contact with the second portion of the frame and a patient. It is suggested that the claim limitation should state, “wherein the porous layer is in contact with the second portion of the frame and is configured to contact a patient”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12, recites the phrase “the first portion is… optionally coupled…to the scan head" renders the claim indefinite because it is unclear whether the limitation “optionally coupled” is an optional limitation or if the first portion is removably coupled. For Office action purposes the limitation will be interpreted to be an optional limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cermak et al (US 20190328357 A1, Filed 2019-03-27, hereinafter “Cermak”).
Claim 1: Cermak discloses, A system (ultrasound scanning apparatus 100), comprising: a membrane (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”) configured to extend across a frame for an ultrasound device (0019; “film material 310 completely extends over frame 114.”; see Fig. 3), wherein the membrane comprises a first layer (hydrophilic coating layer 520) and a second layer (substrate layer 510).

Claim 2: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the first layer is porous (hydrophilic coating layer 520 [The specification of the present application says the second material may be porous such that water and/or the ultrasound, gel, and the like may flow therethrough. The Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026). Therefore a hydrophilic layer would be a porous layer]; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions.”) and the second layer is non-porous (substrate layer 510; 0023; “….As shown in FIG. 5A, film portion 500-1 includes a substrate layer 510 and a hydrophilic coating layer 520….As described above, substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”).

Claim 3: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the second layer is positioned to contact a transducer of the ultrasound device (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; Cermak discloses the hydrophilic coating layer 520 to contact a patient and since the other side of 520 is the second layer then the second layer is positioned to contact a transducer of the ultrasound device; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions. In some implementations, an acoustic coupling gel may be applied to an inside of substrate layer 520 prior to applying film portions 500 to frame 114/402 to acoustically interface with ultrasound transducer 118.”).

Claim 4: Cermak discloses all the elements above in claim 3, Cermak further discloses, wherein the first layer (hydrophilic coating layer 520) is positioned to contact a patient (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”).

Claim 5: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the membrane is physically coupled to and irremovable from the frame (0015; “Film portion 116 includes a film layer that is secured to outer frame 114… For example, film portion 116 may be heat sealed to outer frame 114”).

Claim 6: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the membrane is heat staked to the frame (0015; “film portion 116 may be heat sealed to outer frame 114”).

Claim 7: Cermak discloses all the elements above in claim 6, Cermak further discloses, wherein the ultrasound device is an automated breast ultrasound (0012; “a breast ultrasound scanning apparatus 100 consistent with embodiments described herein. As shown, breast ultrasound scanning apparatus 100 includes a frame 102, movable support arms 104”).

Claim 8: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the membrane is welded to the frame (0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves” [Heat sealed is considered to read on “welded” since it unites by heating. Merriam Webster defines Weld as “to unite (metallic parts) by heating…” or “to unite (plastics) in a similar manner by heating”).

Claim 9: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the first layer is bonded to the second layer (see Fig. 5A).

Claim 10: Cermak discloses all the elements above in claim 1, Cermak further discloses, wherein the ultrasound device is an automated breast ultrasound (0012; “a breast ultrasound scanning apparatus 100 consistent with embodiments described herein. As shown, breast ultrasound scanning apparatus 100 includes a frame 102, movable support arms 104”).

Claim 11: Cermak discloses all the elements above in claim 1, Cermak further discloses wherein the frame comprises two portions including a first portion and a second portion, wherein the membrane is arranged between the first portion and the second portion (see re-produced Fig. 3 below).

    PNG
    media_image1.png
    685
    635
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cermak et al (US 20190328357 A1, Filed 2019-03-27, hereinafter “Cermak”) in view of Shafran (US 2008/0033292 A1, Filed 2006-11-21).
Regarding claim 12, Cermak discloses, An ultrasound device (ultrasound scanning apparatus 100), comprising:
a scan head (scanning assembly 106) comprising a transducer (transducer 118);
a frame (outer frame 114) comprising a first portion (the outer frame; see re-produced Fig. 2-highlighted portion), wherein the first portion is optionally coupled to the scan head (see re-produced Fig. 2); and

    PNG
    media_image2.png
    587
    669
    media_image2.png
    Greyscale

a multi-layer membrane (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”; as well as 0015; “For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves.”) comprising a porous layer (hydrophilic coating layer 520 [The specification of the present application says the second material may be porous such that water and/or the ultrasound, gel, and the like may flow therethrough. The Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026). Therefore a hydrophilic layer would be a porous layer]; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions.”) bonded (see Fig. 5A) to a non-porous layer (substrate layer 510; 0023; “….As shown in FIG. 5A, film portion 500-1 includes a substrate layer 510 and a hydrophilic coating layer 520….As described above, substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.”), 
Cermak fails to disclose: a frame comprises a second portion, wherein the multi-layer membrane is arranged between the first portion and the second portion.
	However, Shafran discloses, a second portion (locking ring 36; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.”; as well as 0031; “the membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the frame of Cermak to include a second portion such that the membrane is secured between the first portion and the second portion, as taught by Shafran, because Cermak discloses the membrane can be secured to the frame using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses wherein the multi-layer membrane is arranged between the first portion and the second portion.


Claim 13: Cermak as modified discloses all the element above in claim 12, Cermak discloses, wherein the non-porous layer is in contact with the first portion of the frame and the transducer of the scan head. (Cermak discloses in paragraph 0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”; as well as 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions. In some implementations, an acoustic coupling gel may be applied to an inside of substrate layer 520 prior to applying film portions 500 to frame 114/402 to acoustically interface with ultrasound transducer 118.” Hence, Cermak discloses the hydrophilic coating layer 520 to contact a patient and the other side, 510 the non-porous layer, is the non-porous layer positioned to contact a transducer and a portion of the frame, as seen in Fig. 2 of Cermak. 

Claim 14: Cermak as modified discloses all the element above in claim 12, Chen in view of Shafran further discloses, wherein the porous layer is in contact with the second portion of the frame and a patient. Cermak further discloses, wherein the porous (hydrophilic coating layer 520) is positioned to contact a patient (0023; “hydrophilic coating layer 520 applied on a side of substrate layer 510 that is positioned to contact the patient”). Therefore, in view the modified combination above, Chen in view of Shafran discloses, wherein the porous layer is in contact with the second portion of the frame and a patient.

Regarding claim 15, Cermak as modified discloses all the elements above in claim 12, Cermak further discloses, (0023; “substrate layer 510 comprises a polyurethane carrier or material having a thickness ranging from approximately 0.025 to 1.0 millimeters (mm)”; as well as 0024; “hydrophilic coating layer 520 may include an ultra-violet (UV) light or heat curable materials, such as polyvinylpyrrolidone/polyurethane (PVP/PU) or poly methacrylate (PM), having a thickness in the range of approximately 2 to 5 microns.”). 
Cermak discloses the claimed invention except for wherein a thickness of the porous layer is greater than a thickness of the non-porous layer.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to cause the layers of the multi-layer membrane to have a thickness of the porous layer greater than a thickness of a non-porous layer since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the multi-layer membrane of Cermak as modified would not operate differently with claimed thicknesses and since Cermak discloses that there can be a different in thickness of these layers the multi-layer membrane would function appropriately having the claimed thicknesses. Further, the applicant places no criticality on the range claimed, indicating simply that the thickness can vary in paragraph 0078, which states, “A thickness of the first material 812 and the second material 814 may be identical, wherein the thickness is measured along the y-axis. Additionally or alternatively, the width of the first material 812 may be different than (e.g., less than or greater than) the width of the second material 814. Additionally or alternatively, the thickness of the first material 812 may be less than or greater than the thickness of the second material 814.”

Claim 16: Cermak as modified discloses all the element above in claim 12, Cermak further discloses, wherein a width of the porous layer is equal to a width of the non-porous layer (see re-produced Fig. 5A wherein the width is measured in the X-axis direction).

    PNG
    media_image3.png
    178
    385
    media_image3.png
    Greyscale


Claim 17: Cermak as modified discloses all the element above in claim 12, Cermak in view of Shafran further discloses, wherein the multi-layer membrane is configured to stretch across the entirety of the first portion (Cermak see Fig. 2) and the second portion, see motivation of claim 12. 

Claim 18: Cermak discloses, A system (100), comprising:
a scan head (scanning assembly 106)  for an automated breast ultrasound (0012; “a breast ultrasound scanning apparatus 100 consistent with embodiments described herein. As shown, breast ultrasound scanning apparatus 100 includes a frame 102, movable support arms 104, a compression/scanning assembly 106”) comprising a transducer (transducer 118);
a scan tray (outer frame 114) configured to physically couple to the scan head (see Fig. 2) via a first portion (the outer frame; see re-produced Fig. 2-highlighted portion), 

    PNG
    media_image2.png
    587
    669
    media_image2.png
    Greyscale

a multi-layer membrane (Film 116/310/404/500-1 to 500-4; 0023; “FIGS. 5A to 5D illustrate cross-sectional views of exemplary implementations of film portion 116/310/404 (referred to generally as film portions 500-1 to 500-4, respectively)…”; as well as 0015; “For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves.”) configured to stretch across an entirety of the first portion (see Fig. 2), wherein the multi-layer membrane comprises a first, non-porous layer in face-sharing contact with the first portion (hydrophilic coating layer 520 [The specification of the present application says the second material may be porous such that water and/or the ultrasound, gel, and the like may flow therethrough. The Cermak refers to a hydrophilic layer 520 may be activated using only water or saline to provide an acoustic coupling interface between the transducer and the patient. (0026). Therefore a hydrophilic layer would be a porous layer]; 0025; “By utilizing a hydrophilic coating layer 520, acoustic coupling may be provided without the messy cleanup required by conventional acoustic coupling gels or lotions.”) and a second, porous layer (substrate layer 510; 0023; “….As shown in FIG. 5A, film portion 500-1 includes a substrate layer 510 and a hydrophilic coating layer 520….As described above, substrate later 510 may include a nonporous (e.g., solid) or non-porous (e.g., mesh or screen) material.” Note the substrate layer 510 would be facing opposite direction of the first portion).
Cermak fails to discloses, the scan tray further comprising a second portion; and a multi-layer membrane configured to stretch across an entirety of the second portion and the porous layer in face-sharing contact with the second portion.
However, Shafran discloses, a second portion (locking ring 36; 0030; “The locking ring 36 can be secured to the mounting flange 16 by mating threads, bolts or other suitable mounting means.”; as well as 0031; “the membrane 24 is simply removed from the apparatus 10 by removing the locking ring 36”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the scan tray of Cermak to include a second portion such that the membrane is secured between the first portion and the second portion, as taught by Shafran, because Cermak discloses the membrane can be secured to the scan tray using alternative mechanical fastening devices and such a modification would yield predictable results such as providing a more secure, but still removable, attachment. Therefore, the modified combination above discloses, the scan tray further comprising a second portion; and a multi-layer membrane configured to stretch across an entirety of the second portion and the porous layer in face-sharing contact with the second portion.

Claim 19: Cermak as modified discloses all the element above in claim 18, Cermak further discloses,  wherein the membrane is bonded or welded to the scan tray (0015; “Film portion 116 includes a film layer that is secured to outer frame 114. For example, film portion 116 may be heat sealed to outer frame 114. In other embodiments, alternative fastening mechanisms may be used, such as adhesives, or other bonding agents, or mechanical fastening devices, such as clips or grooves” [Heat sealed is considered to read on “welded” since it unites by heating. Merriam Webster defines Weld as “to unite (metallic parts) by heating…” or “to unite (plastics) in a similar manner by heating”).

Regarding claim 20, Cermak as modified discloses all the elements above in claim 18, Cermak further discloses, wherein the multi-layer membrane is a single, continuous piece (see Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791